Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-13-00129-CV

                              IN THE INTEREST OF A.N.M. and E.X.M.

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-02616
                      The Honorable Richard Garcia, 1 Associate Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 17, 2013

AFFIRMED

           This is an appeal from the trial court’s order terminating appellant’s parental rights to her

two children. Appellant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced.

Counsel concludes that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04–03–00096–CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in

appeal from termination of parental rights) (mem. op.); see also In re K.M., 98 S.W.3d 774, 775

(Tex. App.—Fort Worth 2003, order) (same).


1
 The Honorable Richard Garcia, Associate Judge, Bexar County, Texas, signed the order terminating appellant’s
parental rights; however, the Honorable Martha B. Tanner, presiding judge of the 166th Judicial District Court, Bexar
County, Texas, presided over the bench trial.
                                                                                      04-13-00129-CV


       Counsel certified that a copy of his brief was delivered to appellant who was advised of

her right to examine the record and to file a pro se brief. This court attempted to contact appellant,

but all mail has been returned as “undeliverable.” No pro se brief has been filed. After reviewing

the record, we agree that the appeal is frivolous and without merit. The order of the trial court is

affirmed, and counsel’s motion to withdraw is granted. See Nichols v. State, 954 S.W.2d 83, 86

(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—

San Antonio 1996, no pet.); see also In re J.D.L., No. 04-11-00055-CV, 2011 WL 3328719, at *1

(Tex. App.—San Antonio Aug. 3, 2011, no pet.) (affirming judgment despite inability to inform

appellant of rights pursuant to Anders).


                                                  Rebeca C. Martinez, Justice




                                                 -2-